Citation Nr: 1113221	
Decision Date: 04/04/11    Archive Date: 04/13/11

DOCKET NO.  06-12 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) 
Medical and Regional Office Center (M&ROC) in 
Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the lumbosacral spine, effective prior to September 24, 2008.

2.  Entitlement to a rating in excess of 20 percent for degenerative joint disease of the lumbosacral spine, effective September 24, 2008.

3.  Entitlement to a rating in excess of 20 percent for an irregularity of the posterior horn, left meniscus, with arthritic changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Harold A. Beach


INTRODUCTION

The Veteran served on active duty from April 1976 to April 1980 and from March 1981 to January 1989.  

This case was previously before the Board of Veterans' Appeals (Board) in April 2009, at which time, it was remanded for further development.  Following the requested development, the VA Appeals Management Center (AMC) in Washington, D.C. raised the Veteran's rating for degenerative joint disease of the lumbar spine from 10 to 20 percent, effective September 24, 2008.  The AMC confirmed and continued the 20 percent rating for the Veteran's service-connected irregularity of the posterior horn, left meniscus, with arthritic changes.  Thereafter, the case was returned to the Board for further appellate action.


FINDINGS OF FACT

1.  Prior to September 24, 2008, the Veteran's service-connected low back disability was manifested primarily by mild stiffness, pain on motion, flexion to 90 degrees, and a total range of motion of 240 degrees.  

2.  Since September 24, 2008, the Veteran's service-connected low back disability has been manifested by flexion to as little as 20 degrees; extension; lateral bending, bilaterally; and rotation, bilaterally, to as little as 15 degrees, each; as well as spasms, guarding, pain on motion and tenderness to palpation.  .

3.  The Veteran's service-connected left knee disability is manifested primarily by crepitus and subjective complaints of pain.  

CONCLUSIONS OF LAW

1.  Prior to September 24, 2008, the criteria for a rating in excess of 20 percent for degenerative joint disease of the lumbosacral spine were not met.  38 U.S.C.A. § 1155, 5103, 5103A (West 2002 and Supp. 2010); 38 C.F.R. § 3.159, 4.1, 4.7, 4.10 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2010).

2.  Effective September 24, 2008, the criteria for a 40 percent rating for degenerative joint disease of the lumbosacral spine, were met.  38 U.S.C.A. § 1155, 5103, 5103A (West 2002 and Supp. 2010); 38 C.F.R. § 3.159, 4.1, 4.7, 4.10 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2010).

3.  The criteria for a rating in excess of 20 percent for an irregularity of the posterior horn, left meniscus, with arthritic changes have not been met.  38 U.S.C.A. § 1155, 5103, 5103A (West 2002 and Supp. 2010); 38 C.F.R. § 3.159, 4.1, 4.7, 4.10 4.40, 4.45, 4.71a, Diagnostic Code 5258 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issues of increased ratings for his service-connected left knee and low back disabilities.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In July 2004, the M&ROC received the Veteran's claims, and there is no issue as to providing an appropriate application form or completeness of the application.  Following the receipt of that application, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claims, including the evidence to be provided by him and notice of the evidence VA would attempt to obtain.  VA also informed him of the criteria for establishing entitlement to an increased rating.  

Following the notice to the Veteran, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claim.  That duty requires VA to make reasonable efforts to obtain relevant records (including private records) that the Veteran adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1) (West 2002 and Supp. 2009).  However, the duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claim.  38 U.S.C.A. § 5103 (West 2002 and Supp. 2009).  

In this case, VA obtained or ensured the presence of  records reflecting the Veteran's VA treatment from September 2003 through September 2010; work attendance records from 2009 and 2010; and statements from the Veteran's wife, supervisor, fellow employee, and former fellow employee  

In February 2005, June 2009, and May and October 2010, VA examined the Veteran to determine the extent of impairment attributable to his service-connected left knee and low back disabilities.  The VA examination reports show that the examiners reviewed the Veteran's medical history, interviewed and examined the Veteran, documented his current medical conditions, and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In March 2010, pursuant to the Veteran's request, VA scheduled the Veteran for a March 2010 hearing at the M&ROC before a member of the Board.  However, prior to that date, the Veteran withdrew his request for that hearing.  He has not requested that the hearing be rescheduled; and, therefore, the Board will proceed as if he no longer desires a hearing.  

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which could support any of his claims; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

The Factual Background

VA outpatient treatment records show that from September 2003 to September 2010, the Veteran was seen for reviews of his medication.  It was noted that he took Ibuprofen and Tylenol for pain, as needed.  Fall risk assessments such as those performed in May 2008, May and June 2009, and January 2010, revealed that the Veteran had a normal gait.  Those assessments were negative for any history of falling or need for ambulatory aids.

During his October 2005 VA examination, the Veteran complained of low back pain and tightness 4 to 5 times a week.  He stated that he had had to pass up a promotion, because he could not stand the back pain when climbing ladders at work.  He also reported that it limited his ability to work in his garden.  It did not affect his ability to perform his activities of daily living.  He denied the need for the use of mobility devices or that his back disability had caused him to fall.  He also denied weight changes, bowel or bladder impairment, sexual dysfunction, a history of back surgery, or periods of incapacity.

With respect to his left knee disability, the Veteran complained of pain, flare-ups and popping and grinding in the knee.  The flare-ups reportedly occurred when the Veteran walked on concrete, or with prolonged walking, or with squatting, or with prolonged yard work.  Generally, the flare-ups occurred 2 to 3 times a week at the end of the day.  The Veteran reported that he wore a brace on occasions when his left knee did not respond to usual relief measures.  The Veteran denied any occupational affect, noting that he just tolerated the pain and went to work.  It was noted that he had the liberty to do lighter work, when he needed to.  There were some recreational affects in that he could not ride his motorcycle or garden as he used to.  The Veteran noted that his left knee disability also affected his activities of daily living, as he had to sleep with his knee on a pillow.  He denied any episodes of dislocation or subluxation, the use of mobility devices or orthotic inserts, surgery, falls, or physician-prescribed periods of incapacity during the previous 12 months.  

On examination, there were no abnormal spinal curvatures.  The Veteran's gait was steady, and his coordination was good.  His spine was symmetrical and he could perform a spinal range of motion without fatigue, posturing, guarding, weakness, or a lack of endurance.  He demonstrated the following range of lumbar spine motion:  flexion to 90 degrees; extension to 30 degrees; lateral flexion to 30 degrees, bilaterally; and rotation to 30 degrees, bilaterally.  All ranges of motion were found to be normal and were accomplished without pain.  The Veteran did experience some mild stiffness of the spine with repeat motion.  There was no spasm, guarding, or localized tenderness.  

An examination of the knee revealed no edema, redness or color changes, deformity, atrophy, tenderness, or doughy enlargement.  He demonstrated normal knee landmarks and lateral mobility.  There was no guarding, and his joint relationship and strength were normal.  He denied pain or locking in the left knee, and there were no facial or verbal signs of discomfort.  His neurologic processes, including his deep tendon reflexes, strength, and sensation.  His shoe wear was noted to be equal.  The Veteran's range of left knee motion was from 0 to 140 degrees with pain.  He also reported pain with squatting.  When recovering from squatting, he was mildly unstable and needed a chair to recover.  

X-rays of the lumbar spine revealed degeneration of the T12 - L1 disc with abnormalities of the opposing endplates; a degenerative disc at L1 - L2; calcification of the left upper quadrant; and 1st degree retrolisthesis at L5 with sclerotic changes of the facets.  X-rays of the left knee revealed osteoarthritic changes of the patella with a fracture deformity of the osteophyte arising from the inferior, anterior aspect.  When compared with X-rays taken in February 1997, the examiner concluded that the fracture was probably present earlier.

VA outpatient records, dated on September 24, 2008, show that the Veteran was treated for severe back pain, after loading a grill onto a truck.  On examination, he demonstrated a decreased range of back motion and marked spasm.  Pain medication was prescribed, and, at his request, he was given a one week excuse from work.  Thereafter, it was noted that he experienced minimal improvement in his back pain.  On three occasions in January and February 2009, he received epidural steroid injections in his low back, and was followed for several months to determine the effect on his low back pain.  During that time, he demonstrated muscle spasms at the iliac crest, greater on the left than the right.  His muscle strength was normal at 5/5, as were his deep tendon reflexes at 2/2.  His sensation was intact in all of the associated dermatomes.  Straight leg raising was positive on the right.  An MRI, performed in January 2009, revealed mild degenerative joint disease of the lumbar spine, bulging discs at T-12 - L1 and L1 - L2, and to a lesser extent at L3 - L4.  There was no bowel or bladder impairment.

In March 2009, the Veteran was seen for complaints of low back pain radiating to the right lower extremity.  He also complained of weakness and a limp.  He requested surgery to get rid of the pain, stating that he did not have a life any more.  

In May 2009, the Veteran underwent an endoscopic discectomy at L3 - L4 on the right.  

In June 2009, the Veteran underwent a fee-basis VA examination to determine the level of impairment attributable to his service-connected left knee and low back disabilities.  He had reportedly returned to work two weeks after his back surgery and stated that his back felt a lot better.  It was noted that the Veteran was custodian at the Post Office and had been employed full-time for 20 years.  He reported that he worked, primarily, on his feet and that he had been assigned a full work load without restrictions.  He continued to have daily back discomfort.  He stated that since his surgery, he had been able to walk better.  His symptoms down his right leg were decreasing, and his right leg numbness was improving.  He denied bowel or bladder impairment.  

With respect to his service-connected left knee disorder, the Veteran reported increased pain in cold, rainy weather.  He stated that he had received no active treatment or workup for his knee.  

On examination, the Veteran wore an elastic sleeve on his right knee but none on his left. There was a non-tender, bony prominence over the lower pole of the left patella.  There was no left knee swelling, his range of left knee motion was normal.  There was a mild popping sensation in the left knee on active motion.  The left knee and leg were normally aligned, and there was no left knee instability or laxity.  There was no tenderness or increased temperature regarding the left knee.  

An examination of the lumbar spine was negative for any muscle spasm or scoliosis.  There was minimal tenderness to palpation.  The Veteran was able to flex his spine, so that his fingers came within 8 inches of the floor.  Extension was accomplished to 15 degrees, as was lateral flexion, bilaterally.  The Veteran walked on his toes and heels without evidence of weakness.  The reflexes in his knees and ankles were active and brisk, and the sensation in his lower extremities was normal.  

In October 2009, an MRI revealed relatively normal alignment of the lumbar spine.  There was intervertebral disc desiccation at L5 - S1, L3 - L4, L1 - L2, and T12 - L1.  There was a mild, diffuse disc bulge at L1 - L2, and T12 - L1 and a diffuse disc bulge with facet hypertrophic changes and mild canal stenosis at L2 - L3.  There was a diffuse disc bulge and moderate canal stenosis at L3 - L4, improved compared to December 2008.  There was a diffuse disc bulge at L5 - S1 with moderate to severe foraminal narrowing.  

From June to November 2009, the Veteran was followed by the VA Neurosurgery Service.  He continued to report low back pain and some muscle spasms but, generally, stated that he felt better.  He noted that walking on concrete floors made the pain worse and that he frequently had to change positions.  He also reported that the pain interrupted his sleep.  He stated that he sometimes had to leave work early, and that in September 2009, he had taken two days off work due to his back disability.  In January 2010, the VA examiner reported that the MRI of the Veteran's spine looked pretty good.
In May 2010, the Veteran was, again, examined by VA to determine the level of impairment attributable to his service-connected low back disability.  He complained of lumbar spine fatigue, decreased motion, stiffness, and spasm.  He noted that he had moderate, daily pain, which radiated to his hip and thigh.  He reported severe flare-ups of low back pain, every two to three weeks, lasting one to two days.  They were precipitated by walking on concrete floors, climbing ladders, excess bending, kneeling, stooping, or mowing the lawn.  He reported that he had experienced incapacitating episodes of back pain and stated that after his initial two weeks off from work he had taken an additional 30 days off due to low back pain.  He noted that those additional 30 days had not been prescribed by a physician.  

During the interview, the Veteran complained of a history of urinary incontinence and urgency.  It was noted that he did not wear pads.  He also complained of constipation and obstipation, due to his pain medication.  He denied the presence of numbness, parestheias, leg or foot weakness, falls, or unsteadiness.  There was no kyphosis, lordosis, reverse lordosis, scoliosis, or evidence of ankylosis.  He had an antalgic gait and stated that he was unable to walk more than a few yards.  The examiner noted that the Veteran used no devices or aids to ambulation.  

On examination, the Veteran demonstrated low back spasms, guarding, pain on motion, tenderness to palpation, and weakness.  There was no evidence of atrophy, and the examiner stated that the Veteran's muscle spasm, localized tenderness and guarding were not severe enough to be responsible for his abnormal gait or abnormal spinal contours.  He demonstrated the following ranges of thoracolumbar spine motion:  flexion to 20 degrees; extension to 15 degrees; left lateral flexion to 28 degrees; right lateral flexion to 23 degrees; and rotation to 25 degrees bilaterally.  There was objective evidence of pain on motion and additional pain after three repetitions of the range of motion.  Other than pain, there were no additional limitations on repeat motion.  

On further examination, the Veteran's deep tendon reflexes were normal at 2+ in his upper and lower extremities.  His sensation was also normal.  His left hip strength was reduced at 4/5.  Otherwise, his strength was 5/5 and normal in his upper and lower extremities.  His muscle tone was normal, and there was no atrophy.
The VA examiner noted that the Veteran had been employed full time at the Post Office for 20 years and that his absenteeism had increased to 30 days during the past year, due to his service connected low back disability.  The examiner also noted that the Veteran's low back disability interfered with his activities of daily living such as driving, walking, bending, kneeling, stooping reaching and sitting.  The Veteran's medication reportedly resulted in a decreased level of consciousness, weakness, and discoordination.  

In a June 2010 to the VA examination, the Veteran reported that he had just enough annual and sick leave to cover his absences at work and avoid termination.  

Following the examination and the addendum, the VA examiner opined that the Veteran's degenerative disc disease and resultant chronic muscle strain was productive of mild disability.  In this regard, she noted that the Veteran was maintaining full-time employment with accommodations by his employer with respect to excessive absenteeism, occasional light duty, and decreased walking distances.

In September 2009, during a regularly scheduled VA outpatient appointment, the Veteran did physical work lifting boxes, after which his low back pain usually intensified.  He had no unusual weakness, sensory changes, or bowel or bladder changes.  On examination, his urologic, gastrointestinal, and neurologic processes were normal.  The Veteran had joint pain and stiffness.  There were no muscle cramps or joint deformity.  There was localized tenderness of over L5 with no obvious swelling or deformity.  The Veteran reported taking an opioid before bed to alleviate the pain and help him sleep.  He stated that if he was well-rested, his back pain did not bother him, and he felt well.

In October 2010, the Veteran was, again, examined by VA to determine the level of impairment attributable to his service-connected left knee and low back disabilities.  He continued to complain of low back and left knee pain.  He also continued to be followed by VA for both disorders but that since his last evaluation, there had been no significant change in his treatment.  He reportedly used a brace on his left knee when working, but otherwise, did not wear it.  He did not use any type of back brace or support and did not require the use of a cane or crutch.  He continued to work as a custodian at the Post Office, and he estimated that he had lost 250 hours of time from work, during the previous 12 months.

The Veteran stated that he was unable to do yard work because of his back and that walking more than 1/2 block, bending, stooping, and lifting exacerbated his pain.  He denied that the back pain radiated to his legs or that he experienced numbness or weakness in the legs or that he had bowel or bladder incontinence.  The Veteran reported pain in the left knee, if he walked more than 100 yard and that the knee swelled, buckled, and snapped, particularly when exiting a car.  

The Veteran demonstrated a slow, halting gait from the waiting room to the examining room.  On examination, his pelvis was level, and there was no list or scoliosis.  He demonstrated the following ranges of low back motion:  flexion limited to 45 degrees due to pain; extension to 30 degrees; lateral bending to 15 degrees, bilaterally; and rotation to 15 degrees, bilaterally.  There were no changes following repetitive motion.  A neurologic evaluation, including sensation and deep tendon reflexes was negative and virtually identical with that noted previously.  

On further examination, there was tenderness over the medial joint line of the left knee.  The Veteran was able to walk on his toes and heels, and there was no obvious deformity or swelling of the left knee.  The repetitive range of left knee motion was from 0 to 140 degrees without pain.  The ligaments were stable to anterior, posterior, and mediolateral stress.  Other than complaints of pain on the extremes of motion, there was no abnormality.  

In conclusion, the VA examiner found no significant change in the Veteran's left knee or low back since his previous examination.  There was no evidence of excess fatigability, incoordination, or weakness of the left knee or low back.  The Veteran denied flare-ups, per se, other than that precipitated by some particular activity at work such as excessive bending, stooping, or lifting.

In December 2010, the Veteran's wife stated that the Veteran's back disability was manifested by extreme pain and that it had changed his life to the point that he could no longer do or was limited in doing things he loved, such as working on his car or gardening.  She stated that he take a great deal of pain medication and that it has increased in strength and dose.  

In December 2010, the Veteran's supervisor reported that the Veteran had excessive absences due to pain in his back and knees.  He had noticed the Veteran having difficulty performing his duties and frequently stopping to rest.

In December 2010, a longtime fellow employee of the Veteran, R. L. M. noted that the Veteran's complaints of back pain had increased and that he was taking pain medication like candy.  Mr. M. stated that he did not like to work with the Veteran, because the Veteran could not do his job and Mr. M. would have to do the Veteran's work as well as his own.  Mr. M. stated that the Veteran even complained when mopping the floor.

In December 2010, R. T. G., a former fellow employee of the Veteran attested to the pain in the Veteran's back and knees.  Mr. G/ stated that there were many days when the Veteran would have to leave work early, after only a few hours.  Mr. G. noted that the Veteran took a great deal of pain medication and would often have to use his annual leave, in addition to sick leave, when he had bad pain days.

The Veteran's work attendance sheets for the calendar years 2009 and 2010 show various types of sick and annual leave, including unscheduled sick leave and emergency annual leave, and leave without pay.  

The Applicable Law and Regulations

The Veteran seeks entitlement to increased ratings for his service-connected low back and left knee disabilities.  

Disability evaluations are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2010).  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity (in civilian occupations) resulting from service-connected disability.  38 C.F.R. § 4.1.  The particular diagnostic codes used to rate the Veteran's service-connected disabilities at issue will be set forth below.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In determining the adequacy of assigned disability ratings, consideration must be given to factors affecting functional loss.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors include a lack of normal endurance and functional loss due to pain and pain on use, specifically limitation of motion due to pain on use including that experienced during flare ups.  38 C.F.R. § 4.40.  Consideration must also be given to weakened movement, excess fatigability, and incoordination, as well as the effects of the disability on the Veteran's ordinary activity.  38 C.F.R. § 4.10, 4.45. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a veteran may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Therefore, the following analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Analysis

The Low Back

As with the Veteran's left knee disorder, the Veteran's low back disability involves degenerative joint disease or arthritis.  Degenerative arthritis of the lumbar spine is rated in accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5242.  The rating criteria are set forth in the following general rating formula:

General Rating Formula for Diseases and Injuries of the Spine

The noted ratings may be assigned with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

A 10 percent rating is warranted for arthritis of the lumbar spine, when forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, the Veteran experiences muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour; or, when there has been a fracture of a vertebral body with a loss of 50 percent or more of the height.  

A 20 percent rating is warranted when forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis

A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is accomplished to 30 degrees or less, or when there is favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, are to be evaluated under an appropriate Diagnostic Code.  38 C.F.R. § 4.71a, Diagnostic Code 5242, General Rating Formula for Diseases and Injuries of the Spine, Note 1.  
For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one or more of the following:  difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 5242, General Rating Formula for Diseases and Injuries of the Spine, Note 5.  

The Veteran contends that the 10 percent rating for his low back disability prior to September 24, 2008, and the 20 percent rating effective that date do not adequately reflect his level of back impairment during either period.  He states that he had constant low back pain every day which impairs his range of motion and affects his job capabilities.  He states that he has difficulty with walking on concrete floors and climbing ladders, as well as motions involving stooping, kneeling, and bending.  He also reports difficulty with repetitive motions and notes that he has frequent muscle spasms.  In this regard, he notes that he has missed a great deal of work and, at times, has had to leave work early.  Therefore, he maintains that increased ratings are warranted for the periods indicated.  After carefully considering the claim in light of the record and the applicable law, the Board agrees in part.  Accordingly, the appeal will be granted in part and denied in part.  

Prior to September 24, 2008

A review of the evidence submitted in support of the Veteran's claim and dated prior to September 24, 2008, shows that his low back disability was manifested primarily by mild stiffness and complaints of pain.  However, he demonstrated a full range of flexion to 90 degrees, extension to 30 degrees, lateral flexion to 30 degrees, bilaterally, and rotation to 30 degrees, bilaterally.  38 C.F.R. § 4.71, Plate V (2010).  In addition, his gait and coordination were good, and he did not require any aids to ambulation.  Moreover, there was no evidence of abnormal spinal curvatures, spasms, guarding, or localized tenderness; and no evidence of associated neurologic impairment, fatigability, or atrophy, indicating disuse of his muscles.  As such, the Veteran did not meet or more nearly approximate the criteria for a rating in excess of 20 percent under any of the applicable rating criteria.  Therefore, prior to September 24, 2008, an increased rating is not warranted, and the appeal is denied.

Effective September 24, 2008

On September 24, 2008, the Veteran injured his back lifting a grill into a truck.  He was found to have intense radiating pain, marked spasm, and a decreased range of back motion.  More conservative efforts to alleviate his pain were unavailing, and he underwent a series of 3 epidural steroid injections.  Despite those injections, he continued to experience pain radiating into his right lower extremity and ultimately required an endoscopic discectomy at L3-L4.  Although he was able flex his lumbar spine to 45 degrees during his October 2010 VA examination, the evidence suggests a more limited range of motion.  For example, during his May 2010 VA examination, he was only able to flex his low back to 20 degrees.  Moreover, during his May and October 2010 VA examinations, his other ranges of low back motion were below normal with extension; lateral bending, bilaterally; and rotation, bilaterally, to as little as 15 degrees, each.  In addition, he continued to experience spasms, guarding, pain on motion and tenderness to palpation.  As noted by the Veteran and confirmed by his supervisor, such symptoms have caused him to miss an extensive amount of work during the previous year.  Under such circumstances, the Board finds that the manifestations of the Veteran's service-connected low back disability meet or more nearly approximate the schedular criteria for a 40 percent rating .  

In arriving at this conclusion, the Board has considered the possibility of a still higher schedular evaluation.  However, the Veteran does not demonstrate unfavorable ankylosis of the entire thoracolumbar spine.  Moreover, there is no evidence of associated neurologic impairment such as weakness, atrophy, impaired reflexes, or sensory deficits.  In addition, the preponderance of the evidence is against a finding of chronic, identifiable bowel or bladder impairment.  Such findings do not meet or more nearly approximate the schedular criteria for a higher rating under the applicable diagnostic codes; and therefore, a 40 percent rating, and no higher, is warranted.  To that extent, the appeal is allowed.

The Left Knee

The Veteran's service-connected left knee disorder is currently rated in accordance with 38 C.F.R. § 4.71a, Diagnostic Code 5258.  Under that code, a 20 percent rating is warranted for dislocation of the semilunar cartilage with frequent episodes of locking, pain, and effusion into the knee joint.  That is the highest schedular evaluation available under that Diagnostic Code; and therefore, the Board will rate the Veteran's left knee disability under a closely analogous diagnostic code.  38 C.F.R. § 4.20 (2010).

The Veteran's left knee disorder is also rated as arthritis.  Arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Arthritis, established by X-ray findings, is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003.  

Limitation of motion of knee is rated in accordance with 38 C.F.R. §§ 4.71a, Diagnostic Codes 5260 and 5261.  A 20 percent rating is warranted when flexion is limited to 30 degrees or when extension is limited to 15 degrees.  A 30 percent rating is warranted when flexion is limited to 15 degrees or when extension is limited to 20 degrees.  

Separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260 and a compensable limitation of extension under Diagnostic Code 5261 provided that the degree of disability is compensable under each set of criteria.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (holding that, while evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided, it is possible for a Veteran to have "separate and distinct manifestations" from the same injury, permitting different disability ratings); Vet. Aff. Op. Gen. Couns. 9-04 (Rating Limitation of Flexion and Extension of the Leg, 69 Fed. Reg. 59990 (2004)) 
The Veteran contends that the 20 percent rating for his service-connected left knee disability does not adequately reflect the level of impairment cause by that disorder.  He states that it is very painful and that repetitive use increases the pain.  He also states that the knee will tend to lock, if it remains in a bent position for a prolonged period of time.  He reports that it swells if he places stress on the knee and that if he kneels, he had difficulty recovering to a standing position.  He contends that such manifestations cause him to miss a great deal of work and impair or preclude his ability to enjoy things he used to enjoy such as riding his motorcycle and gardening.  Therefore, he maintains that an increased rating is warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

A review of the evidence discloses that the Veteran's service-connected left knee disability is manifested primarily by crepitus, pain on motion, and complaints of locking.  Although his left knee disability reportedly causes him to miss a great deal of work and precludes or impairs various recreational activities, he reports that he has enough sick leave and annual leave to cover his absences.  Moreover, he has a full range of left knee motion with flexion to 140 degrees and extension to 0 degrees.  38 C.F.R. § 4.71, Plate II (2010).  In addition, there is no objective evidence of locking, ligamentous instability, swelling, redness, heat, discoloration, weakness, or impaired sensation or reflexes.  He does report additional pain on use.  However, there is no objective evidence of fatigability, incoordination, or atrophy indicating disuse of the associated muscles.  38 C.F.R. § 4.40.  Finally, while he takes pain medication, in part, for his left knee and wears a left knee sleeve at work, he is not followed, medically, for his left knee disability and he does not require any aids to ambulation, such as a cane or crutches.

On balance, such findings meet or more nearly approximate the schedular criteria for the 20 percent rating under the applicable law and regulations.  Therefore, an increased rating is not warranted, and the appeal is denied.


Extraschedular Considerations

In arriving at the foregoing decisions, the Board has considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the Veteran's service-connected left knee and low back disabilities.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010), Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.

In this case, neither the Veteran nor his representative have expressly raised the matter of entitlement to an extraschedular rating.  The Veteran's contentions have been limited to those discussed above, i.e., that his disability is more severe than is reflected by the currently assigned rating.  See Brannon v. West, 12 Vet. App. 32 (1998) (while the Board must interpret a claimant's submissions broadly, the Board is not required to conjure up issues that were not raised by the claimant).  Moreover, the Veteran and his representative have not identified, and the Board has not found, any factors which may be considered to be exceptional or unusual with respect to the service-connected left knee and/or low back disabilities.  In this regard, the record does not show that the Veteran has required frequent hospitalizations for either disorder.  There is no unusual clinical picture presented, nor is there any other factor which takes the disability outside the usual rating criteria.  In short, the evidence does not support the proposition that the Veteran's left knee and/or low back disabilities present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.  Accordingly, further action is not warranted under 38 C.F.R. § 3.321 (b)(1).


ORDER

Entitlement to a rating in excess of 10 percent for degenerative joint disease of the lumbosacral spine, effective prior to September 24, 2008 is denied.

Entitlement to a rating in excess of 20 percent for degenerative joint disease of the lumbosacral spine, effective September 24, 2008 is granted, subject to the law and regulations governing the award of monetary benefits.

Entitlement to a rating in excess of 20 percent for an irregularity of the posterior horn, left meniscus, with arthritic changes is denied.



____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


